     Case 1:19-cv-01612-NONE-JLT Document 25 Filed 02/03/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11 KAREEM HOWELL,                                     Case No. 1:19-cv-1612-NONE-JLT (PC)

12                   Plaintiff,                       ORDER DIRECTING CLERK OF COURT
                                                      TO CLOSE CASE
13                   v.
14 N. DIAZ, et al.,

15                   Defendants.
16

17           Plaintiff has filed a notice of voluntary dismissal of this action with prejudice pursuant to
18    Federal Rule of Civil Procedure 41(a)(1)(A)(i). Defendants, who have been served but not yet
19    filed a responsive pleading, have filed a statement of non-opposition. Because no responsive
20    pleading has yet been filed, the dismissal does not require court order. Accordingly, the Clerk of

21    Court is directed to close this case pursuant to plaintiff’s notice.

22
     IT IS SO ORDERED.
23

24     Dated:     February 3, 2021                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                        1
